Citation Nr: 0328367	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  98-14 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected status post left foot metatarsal 
bunionectomy.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected status post right foot metatarsal 
bunionectomy.  

3.  Entitlement to an initial rating in excess of 10 percent, 
a rating in excess of 30 percent prior to September 24, 2002, 
and a rating in excess of 50 percent prior to November 10, 
2002 for the service-connected migraine headaches.  








REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from December 1994 to December 
1997.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the RO.  

The case was remanded by the Board to the RO in October 2000 
for additional development of the record.  



FINDINGS OF FACT

1.  The veteran's service-connected status post left foot 
metatarsal bunionectomy is shown to be productive of pain 
with use, hallux valgus and hammer toes representing no more 
than moderately severe impairment of the left foot since 
service.  

2.  The veteran's service-connected status post right foot 
metatarsal bunionectomy is shown to be productive of pain 
with use and hammertoes representing no more than moderately 
severe impairment of the right foot since service.  

3.  The veteran's service-connected migraine headaches are 
shown to be manifested by very frequent prolonged prostrating 
attacks and to be productive of severe economic 
inadaptability since service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of the 20 percent for the service-connected status 
post left foot metatarsal bunionectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.41, 4.45, 4.71a including Diagnostic Code (DC) 
5283 (2003).  

2.  The criteria for the assignment of an initial rating in 
excess of the 20 percent for the service-connected status 
post right foot metatarsal bunionectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 
4.7, 4.20, 4.40, 4.41, 4.45, 4.71a including Diagnostic Code 
(DC) 5283 (2003).  

3.  The criteria for the assignment of an initial 50 percent 
rating, but not more for service-connected migraine headaches 
have been met since the effective date of the grant of 
service connection.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.124a including 
Diagnostic Code 8100 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that her service-connected status post 
metatarsal bunionectomy of the right and left feet are severe 
enough to warrant an initial rating in excess of 20 percent 
for each foot.  

Additionally, the veteran maintains that the 50 percent 
rating assigned for the service-connected migraines should be 
assigned effective prior to November 10, 2002.  


I.  VCAA Compliance

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002). 

To implement the provisions of the law, VA promulgated 
regulations. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's claims 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, the Board remand, and 
various correspondence from the RO, the veteran and her 
representative have been notified of the law and regulations 
governing entitlement to the benefit she seeks, the evidence 
which would substantiate her claim, and the evidence which 
has been considered in connection with her appeal.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim, and provided ample opportunity to submit 
information and evidence.  

Moreover, because, as explained hereinbelow, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain (and the veteran has been asked 
whether there is any such evidence), any failure to fulfill 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate her claim.  There is no outstanding 
request for a hearing.  

Furthermore, examinations and treatment records up to the 
present have been associated with the claims file.  The Board 
also notes that neither the veteran nor her representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent a VA examination in conjunction with this 
appeal in June 2002.  Hence, the claim is ready to be 
considered on the merits.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  VA has satisfied its duties to notify and to assist 
the appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  


II.  Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic codes 
identify the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  

Also, when making determinations concerning the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  

Since the veteran appealed the initial rating assigned for 
the migraine headaches, and for the status post right and 
left metatarsal bunionectomies, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the ratings may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  


A.  Status post metatarsal bunionectomies of the right and 
left feet.  

In a May 1998 rating decision, the RO granted service 
connection for status post left foot metatarsal bunionectomy 
and status post right foot metatarsal bunionectomy.  An 
initial rating of 10 percent was assigned for the left foot, 
and an initial noncompensable rating was assigned for the 
right foot.  The veteran timely appealed the propriety of the 
initial ratings assigned.  

In February 2002, the RO increased the initial noncompensable 
rating for the service-connected status post right foot 
metatarsal bunionectomy to 10 percent, effective on December 
20, 1997, the effective date of the grant of service 
connection.  

Thereafter, in October 2000, the case was remanded by the 
Board to the RO for further development of the record.  

In November 2002, the RO increased the initial ratings to 20 
percent for the status post right and left foot metatarsal 
bunionectomies, effective on December 20, 1997, the effective 
date of the grant of service connection.  

As the award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The veteran was examined by VA in April 1998 in conjunction 
with her initial claim of service connection for left and 
right foot disabilities.  The veteran reported that the only 
fairly comfortable shoes she could wear were sneakers.  She 
could only walk short distances and was only able to stand 
for short periods.  

An examination of the feet revealed slight edema.  There were 
no varicosities, rashes or lesions noted.  She had full upper 
and lower muscle strength.  No muscle atrophy was noted.  

On both of the outer aspects of her feet, the veteran had 10 
cm. scars.  The one on her right foot was flesh-colored and 
smooth.  The one on the left foot was raised, dark pink and 
very sensitive.  Both feet were warm to touch and she had 
very little swelling noted.  She had full range of motion of 
her feet, ankles and toes.  The impression was that of status 
post metatarsal bunionectomy.  

The veteran's private podiatrist provided a letter in March 
1999 noting a recent examination of the veteran's feet.  The 
podiatrist noted that the veteran complained of having pain 
in both feet.  An examination of both feet revealed 
hyperpigmented scars over the fifth metatarsals; prominent 
fourth metatarsal heads bilaterally with erythema, edema and 
pain when palpated; and "obvious elevatus off weight-bearing 
of the fifth metatarsals bilaterally."  

There was a discussion of previous surgical procedures, which 
included two left foot surgical procedures and one right foot 
procedure.  The second procedure on the left was done to re-
align the metatarsal, and both surgical procedures included 
use of screw fixation.  The screws were removed in 1997.  

The veteran also mentioned pre-operative pain on the lateral 
aspect of the fifth metatarsal heads for several years and 
the trouble she had finding shoes that were comfortable.  The 
pain on the plantar aspect of the fourth metatarsal heads 
began shortly after the procedures were performed and had 
become progressively worse.  Initially, it was blamed on the 
fact that the veteran was pregnant at the time of surgery, 
but the pain did not resolve after the pregnancies were 
completed.  

The podiatrist felt that the radiographs would reveal an 
"elevatus of the fifth metatarsals bilaterally," probably 
due to the shortening effect of the osteomies performed.  It 
was also suspected there was transfer of pressure to the 
fourth metatarsal heads, bilaterally.  The doctor recommended 
accommodative innersoles.  

The veteran was afforded a VA examination in May 1999.  The 
veteran continued to report bilateral foot pain and swelling. 
The veteran reported that she could not walk for long 
distances.  She reported that her pain was a 10/10 after 
walking long distances.  The pain reportedly continued for 
several days after such an excursion.  

For short distances and activities of daily living, she was 
not limited, but was uncomfortable and found walking, 
especially when on her toes, to be painful.  

The examination of the veteran's feet revealed an 
approximately 10 cm surgical incision along the dorsolateral 
aspect of the fifth digit, bilaterally.  The right side was 
well healed and nontender to palpation.  The left side also 
appeared to be well-healed, although there was still some 
mild erythema in the surrounding area.  The scar itself was 
not raised.  It was flat and close to the surface.   It was 
mildly hypersensitive.  

There was one area along the incision which was in the area 
of the fifth metatarsal, which was tender to palpation.  The 
examiner felt that it was tender at the operative site and 
not so much scar tenderness.  The active range of motion of 
the right little toe was within normal limits both in flexion 
and extension.  The left foot little toe did not have active 
range of motion.  She had some active flexion of the toe, but 
only when the rest of the toes were flexed.  She could not 
move the little toe independently on the left side at all.  

Her sensation was intact to pinprick and light touch 
throughout.  Palpation of the foot revealed that the area of 
the fifth metatarsal head was nontender from the plantar 
aspect of the foot, bilaterally.  There was bilateral 
tenderness of the metatarsal heads of the fourth metatarsals.  
The veteran rated the tenderness to palpation as 
approximately 4/10 on a scale of 0-10.  There was no 
noticeable edema.  

The impression was that of bilateral metatarsalgia of the 
fourth metatarsal, likely related to altered weightbearing 
status post bilateral bunionectomy of the fifth metatarsals.  

The examiner noted that it would appear that the veteran's 
original pain complaints of pain in the fifth metatarsals had 
improved with the surgery, but that she now had weightbearing 
predominantly on the fourth metatarsal heads.  The examiner 
agreed with the veteran's private podiatrist's assessment 
that the veteran would benefit from accommodative inner 
soles.  

The examiner believed that the veteran was mildly disabled 
from her painful feet.  The examiner noted that it was also 
exacerbated by her prolonged work as a Navy officer and that 
custom fitted shoe insoles might offer significant 
improvement.  

The examiner noted that the pain and disability might vary 
with flare-ups, but that the veteran was not experiencing a 
flare-up at he time of the examination.  The examiner also 
noted that the veteran might have a decreased range of motion 
with flare-ups, but it could not be quantified at that time.  

The July 2002 radiograph studies of both feet revealed 
evidence of an osteotomy of the right fifth metatarsal.  Two 
screws traversing the mid portion of the bone appeared 
intact.  No additional bony abnormality of the right foot was 
evident.  

On the left side, there was mild hallux valgus deformity.  No 
surgical screws were noted anywhere in the left foot.  No 
acute fracture, dislocation, soft tissue or joint abnormality 
of the left foot was evident.  The impression was that of 
status post right fifth metatarsal osteotomy; mild hallux 
valgus deformity of the left big toe.  Otherwise the left 
foot was unremarkable.  

The veteran was afforded a VA examination of the feet in June 
2002.  The veteran's symptoms of the right and left feet were 
with many similarities and a few differences in medical 
history.  The veteran complained of having daily pain in both 
feet, located in the forefoot, ordinarily an aching pain on 
pressure, walking, standing and weightbearing.  

The veteran did not have rest pain unless she had been 
exercising and bearing weight.  She did not complain of 
weakness, except in the fifth toes, and that her weakness was 
largely because they were stiff and the motion had been 
reduced.  She had stiffness with slight differences on 
examination and stiffness of the fifth toes right and left.  
She had no recurring swelling, heat or redness.  

The veteran had moderately severe fatigue on standing as 
little as a half-hour and began to notice discomfort in the 
feet after walking, propelling herself after as little as 
five minutes.  She did not exercise to excess to have a so-
called lack of endurance, noticed.  The main symptoms in 
walking were on the effort to propel from the forefoot.  

The treatment had been symptomatic with pads over at least 
two areas where she had had calluses, had had temporary 
relief with soaking and rest of the feet, padding as long as 
she was not weightbearing did not usually need to take 
medications, which she had taken for migraine headaches.  The 
veteran did not have flares or flare-ups of that joint 
disease.  

The veteran's range of motion was not further limited beyond 
that which would be observed in the degrees of loss of 
flexion and extension.  The veteran was not wearing 
corrective shoes, but could not wear ordinary women's shoes 
because they put pressure over the top of the forefoot and 
that in turn hurt the feet underneath the metatarsals.  

The examiner noted that the veteran had extensive surgery on 
the right foot.  She had a metatarsal bunionectomy over the 
fifth metatarsal with removal of some of the first metatarsal 
extending to the base of the fifth toe.  The veteran had a 
similar fifth metatarsal bunionectomy, left foot with a 
healed 3-inch scar, which left her with a numb toe, which 
essentially she could not abduct or adduct.  The veteran was 
able to attend school five days a week, go to work and take 
care of her two children, but all with at least mild degrees 
of pain.  

On physical examination, the right foot had an apparent 2.5-
inch scar, thin and asymptomatic on palpation.  Extending 
over the fifth metatarsal at the base of the toe, there was a 
hard lateral callus which was not painful.  The fifth 
metatarsophalangeal joint had a mild degree of tenderness on 
palpation.  The veteran was unable to extend the fifth toe.  

The examiner could move the fifth toe to extend it and that 
was with mild pain to the veteran.  The veteran could abduct 
and adduct the fifth toe and her flexion lacked only 10 
degrees of being complete.  There were three nontender 
hammertoes over the fourth, fifth and second toes with a soft 
corn.  They were nontender.  The veteran stated that they 
were painful when she wore shoes.  There was no tenderness at 
the sole.  

The veteran had no weakness other than within those 
maneuvers, and no lack of endurance or edema found.  The 
veteran was able to maintain a careful, normal gait; observed 
walking for the examination and there was no abnormal shoe 
pattern seen on observation and no other skin or vascular 
changes were noted.  Her heels were nontender, and Achilles 
was not tender.  There was not enough angulation to describe 
hallux valgus in degrees.  

The left foot had similar overall appearance to the right 
foot.  Hammertoe was also obvious to a mild extent over the 
fourth, third and second toes.  There was a healed 2-inch 
metatarsal scar extending to the toe.  The scar was thin, 
healed, nontender, but there was numbness felt by the veteran 
on testing over her fifth toe.  The veteran could neither 
abduct nor adduct the fifth toe on the left.  She had only 
estimated 3 degrees of flexion and 5 degrees of extension.  

The examiner could move the toe, but with little residual 
discomfort to the veteran.  There was a lateral callus noted 
over the fifth toe.  It was not painful.  However, under the 
fourth and fifth toes, there was a lumpy area, which felt 
fibrous likely to produce a callus.  That was moderately 
painful on pressure.  The principle difficulty noted by the 
veteran was the pain on pressure of walking and on bending 
the forefoot, similar in degree to that of the right foot.  

The examiner noted that the examination was quite similar to 
the examination of May 1999.  The veteran, however, did not 
state that her pain lasted for several days after prolonged 
walking, but only on the day of the walking.  However, she 
was limited in the sense that the pain began within five 
minutes of walking.  

The examiner did not notice any remarkable tenderness of the 
metatarsal heads on the fourth metatarsals.  Her limitation 
in the movement of the toes was moderately severe, and the 
pain accompanying walking was similar in both toes with no 
additional well-described flares.  

The diagnosis was that of status post bilateral fifth 
metatarsal bunionectomy, right and left feet.  

The June 2002 x-ray studies of the feet noted no acute bony 
process of either foot.  The two cortical screws in the fifth 
metatarsal were noted.  Mild hallux valgus deformity noted of 
the first toe of the left foot.  The soft tissues of both 
feet were unremarkable.  Otherwise, the views of the feet 
were unremarkable.  

The veteran's right and left foot status post metatarsal 
bunionectomies have been evaluated under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5283 (2003).  

Under Diagnostic Code 5283, a 10 percent rating is assigned 
for moderate malunion or nonunion of metatarsal bones; 20 
percent is assigned for a moderately severe condition; and 30 
percent rating is assigned for a severe condition.  

Other diagnostic codes pertaining to the feet have also been 
considered.  

Diagnostic Code 5279 assigns a 10 percent rating for 
unilateral or bilateral anterior metatarsalgia (Morton's 
disease).  This is the maximum rating available under this 
Diagnostic Code.  

Under Diagnostic Code 5284 (relating to other foot injuries), 
a 10 percent rating contemplates moderate impairment, a 20 
percent contemplates moderately severe impairment and a 30 
percent rating contemplates severe impairment. With actual 
loss of the use of the foot, a 40 percent rating is 
applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).  

There is no evidence that the veteran currently has flat 
foot, bilateral weak foot, claw foot or hallux rigidus, so 
rating him under Diagnostic Codes 5276, 5277, 5278, 5281 
would not be appropriate. 38 C.F.R. § 4.71a, Diagnostic Codes 
5276, 5277, 5278, 5281 (2003).  

The veteran does have hammer toe on the left, but the highest 
rating under Diagnostic Code 5282 is 10 percent.  

The Board notes that use of Diagnostic Code 5284 to evaluate 
the veteran's right and left foot disabilities would result 
in the same evaluations as under Diagnostic Code 5283, as 
their provisions are identical.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2003).  

In reviewing the veteran's claim under Diagnostic Code 5283, 
the Board will also consider whether additional rating should 
be given for functional loss due to pain under 38 C.F.R. § 
4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45. It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

After a careful review of the medical evidence in this case, 
the Board finds that the veteran's bilateral foot disability 
warrants a 20 percent rating for each foot since the 
effective date of the grant of service connection.  

The medical evidence shows that the veteran had pain on use 
of both feet after only a short distance.  The VA examiner 
noted that her pain was moderately severe.  Although the x-
ray studies show hallux valgus, the examiner noted that the 
veteran's symptomatology was similar for each foot.  

In this regard, the examiner also noted that the veteran was 
still able to attend school, go to work, and then take care 
of her kids without additional flare-ups or limitation of 
motion.  As such, the Board finds that the bilateral foot 
disability is not shown to have risen to the level of severe 
disability.  Therefore, an evaluation in excess of 20 percent 
is not for application for either foot under any of the 
applicable rating criteria.  

The Board has considered functional loss due to pain under 38 
C.F.R. § 4.40 (2003) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2003).  

In this case, the veteran has complained of pain on use; 
however, an actual functional loss due to pain that would 
support the 20 percent rating for either foot is not 
demonstrated.  

In order to warrant a higher rating under Diagnostic Code 
5283, functional loss of the feet would have to be severe.  
There is simply no medical evidence to indicate that the 
veteran suffers from extreme pain, instability, 
incoordination and fatigability or moderate limitation of 
motion with regard to her feet.  See DeLuca v. Brown, 6 Vet. 
App. 321 (1993).  

In sum, the medical evidence does not show that there is 
severe overall disability of the feet which would warrant 
initial ratings in excess of 20 percent for the service-
connected bilateral metatarsal bunionectomy.  The medical 
evidence in this regard shows only that the veteran manifests 
slight limitation of motion of her feet with complaints of 
pain.  Thus, the Board finds that the veteran's claims for an 
increased rating must be denied.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected left metatarsal 
bunionectomy and the right metatarsal bunionectomy.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Migraine headaches

In a May 1998 rating decision, the RO granted service 
connection for migraine headaches and assigned a 
noncompensable rating, effective on December 20, 1997.  

The veteran timely appealed the noncompensable rating 
assigned.  During the pendency of the appeal, the RO 
increased the initial rating to 10 percent effective on 
December 20, 1997, the effective date of the grant of service 
connection.  

Thereafter, the case was remanded by the Board to the RO in 
October 2000 for additional development of the record.  

In March 2003, the rating for the service-connected migraine 
headaches was increased from 10 percent to 30 percent, 
effective on September 24, 2002.  

In May 2003, the rating was further increased to 50 percent, 
effective on November 10, 2002.  

The veteran has asserted that the 50 percent rating should be 
effective prior to November 10, 2002.  

The veteran was afforded a VA examination in April 1998 in 
conjunction with her original claim of service connection.  
She reported that her headaches came as often as a few times 
a month or even one every few days.  She indicated that the 
headaches could last as long as a day or just a few hours.  
Just prior to the onset of the headache, she had tunnel 
vision which continued during the headache.  She complained 
of having chest tightness and sometimes needed to stay away 
from light and wear sunglasses.  At times, she had vomiting 
and blurred vision.  She had taken many different kinds of 
medications for the headaches, but indicated that Tylenol 
with Codeine, Demerol and Percocet worked the best.  

On examination, the veteran was alert and oriented times 
three.  Her speech was clear.  The deep tendon reflexes were 
equal and adequate in upper and lower extremities.  Good grip 
was noted, bilaterally.  Sensation was intact to pain and 
light touch.  Cerebral function was intact with finger-to-
finger and heel-to-shin.  Babinski and Romberg tests were 
negative.  The impression was that the patient continued to 
have migraine headaches.  

The veteran was afforded a VA examination in May 1998.  She 
described her headaches as if her head was being squeezed 
together.  It was throbbing and pressured feeling.  The 
headaches were associated with photophobia and preceded by 
tunnel vision.  The headaches did not follow any specific 
pattern.  She could experience two to three headaches per 
week and sometimes two to three headaches per month.  

The headaches could last on some occasions two to three days, 
other times she was able to sleep off the headache.  She had 
been trying different prophylactic and antibiotic medication 
including Inderal, Cafergot, Naprosyn and Percocet without 
much relief of her headaches.  

On examination, the veteran was awake, alert and attentive.  
Her memory was intact to conversation with no evidence of 
language dysfunction.  Her pupils were equal and reactive.  
Fundoscopic examination was normal.  The visual fields were 
full to confrontation.  The face was symmetric.  Feeling was 
intact to finger rub bilaterally.  

The palate and uvula were asymmetrical in the midline.  The 
tongue protruded in the midline with full range of motion and 
there was no dysarthria.  There was normal strength in all 
extremities with no pronator drift.  The deep tendon reflexes 
were brisk and symmetrical with downgoing toes.  Coordination 
was normal.  Gait was normal, and she was able to walk on her 
heels and toes and in tandem forwards and backwards.  The 
impression was that the veteran's history was consistent with 
migraine with aura.  She experienced two to three headaches 
per week and on occasion only two to three per month.  The 
headaches lasted two to three days.  Her neurological 
examination was normal  

A February 1999 private doctor's letter indicates that the 
veteran was evaluated for her complaints of having headaches.  
She described episodes of head pain of gradual onset and 
increasing severity, a "pressure-tightness", nonpulsatile 
type pain, variably located, although not of unilateral 
distribution.  It tended to increase in intensity over 30-60 
minutes, could occur at any time of day and was sometimes 
preceded by "tunnel vision."  

Occasionally, with the headaches, she developed spots in her 
vision, without any clear hemifield distribution.  She 
usually developed nausea, occasionally vomited, and was 
invariably quite sensitive to light and noise.  She denied 
having any associated ptosis, tearing, conjunctival erythema, 
aphasia, weakness or dysarthria.  

She usually would seek out a dark quite room and the headache 
usually lasted a day or two but might last up to three days, 
although the more recent headache went on for two and a half 
weeks.  The headaches did not seem to be related to her 
menses or stress, were not triggered by any specific foods, 
and were unrelated to sinus congestion.  

She had been treated in the past with a number of medications 
including Inderal, Naprosyn and Cafergot and Imitrex nasal 
spray.  All of those were ineffective.  She had found 
Hydrocodone and Demerol helpful in the past.  Procardia was 
discontinued due to light-headedness.  

The examination showed the veteran to be normocephalic 
without any cranial or retro-orbital bruits.  Fundoscopic 
examination showed sharp disk margins with normal vessels, 
and there was no papilledema or optic atrophy.  Lungs were 
clear to auscultation.  Cardiac examination revealed a 
regular rhythm without murmurs or gallops.  The abdomen was 
benign.  The extremities showed no evidence of hemihypoplasia 
no any gross orthopedic deformity.  No skin lesions were 
seen.  

On neurological examination, the visual fields were intact to 
confrontation.  Facial sensation was intact.  Mild right 
central facial weakness was noted.  Audition was intact, 
bilaterally.  The uvula was elevated in the midline, and 
phonation was intact.  The tongue protruded in the midline 
with FROM.  

A motor examination revealed 5/5 strength on all four 
extremities with normal bulk and tone throughout.  Reflexes 
were trace at the triceps and brachial radialis, 1+ at the 
right biceps, trace plus at the left biceps, 1-2+ at both 
knees, 1+ at the right ankle, and trace plus at the left 
ankle.  The Babinski sign was absent.  Sensory examination 
was intact to pinprick, soft touch and proprioception.  
Cerebellar testing showed finger to nose to be performed 
without dysmetria.  Parietal lobe testing showed no sensory 
extinction to tactile or visual stimuli.  Stance and gait 
were normal.  The Romberg testing was unremarkable.  

The clinical impression was that of headache, described by 
the veteran as an approximate four year history of headaches, 
episodic more severe headaches which sounded as if they might 
in fact have been vascular in nature, describing the gradual 
onset of variably located pain with frequent nausea, somewhat 
less frequent vomiting, and invariably sensitivity to noise 
and bright lights.  

The examiner noted that, in addition, the veteran described a 
lower grade "pressure type" head pain on a daily basis, 
more suggestive of musculoskeletal headache then a vascular 
headache.  The examiner also noted that the veteran had mild 
right central facial weakness and a mild although somewhat 
equivocal right reflex predominance.  

Magnetic resonance imaging (MRI) study of March 1999 noted 
inflammatory mucosa in the right maxillary sinus, MRI scan 
was otherwise unremarkable.  

The VA outpatient treatment records show that the veteran 
reported for a headache clinic consultation in March 2000.  
The veteran reported recurrent throbbing headaches, usually 
associated with nausea, photophobia, noise sensitivity and 
sometimes preceded by tunnel vision.  Her headaches, which 
had been present for about 5 years, were rather resistant to 
medication; only hydroxycodeine had given consistent relief.  
She had tried Imitrex by tablet and nasal spray, but never by 
injection.  

The examination revealed an alert, fully oriented lady of 
slightly heavy build, in no apparent present distress.  Her 
neck was supple with normal fundi, no apparent field cut, 
normal eye movement, no facial weakness and normal voice and 
speech.  No arm drift or slowing of finger movement was 
noted.  She had normal gait and balance and normal mental 
status.  Impression was that of migraine headache, classical 
and common.  

The veteran was seen at the VA neurology clinic in February 
2001 for a follow-up visit regarding recurrent headaches.  
Her headaches had been varying somewhat in intensity and 
frequency, averaging 5-8 days monthly.  She continued to be 
out of work regarding back pain following a work-related 
injury, taking Darvocet and/or hydrocodone, as well as 
Neurontin for that.  

The examination revealed an alert, fully oriented lady with a 
neck supple, normal fundi, no field cut, normal eye movement, 
no facial weakness and a normal voice and speech.  No focal 
slowing of hand movement was noted, and there were a somewhat 
hesitant gait and a limited range of back flexion.  Mentation 
was clear.  Impression was that of migraine headache, but 
present therapy was somewhat limited due to other medical 
problems.  

A March 2001 letter from a VA doctor at a VA Medical Center 
noted that the veteran consulted their neurology service 
regarding treatment for her recurrent headaches, migraine 
type in characteristics.  The headaches had been occurring 
for approximately six years.  The doctor noted that he 
discontinued Imitrex in November 2000, because it proved to 
be ineffective.  Fiorinal was prescribed in its place.  

The veteran reported in February 2001 that the Fiorinal 
helped, but gave only partial relief and caused some 
sedation.  She continued to have 5-8 severe headaches per 
month.  The examiner opined that the severity of the 
veteran's headaches somewhat limited her ability to continue 
her regular work as a paralegal.  

The VA outpatient treatment records from March 2002 note 
complaints of increased frequency of the migraine headaches.  
A March 2002 head computerized tomography (CT) scan revealed 
no midline shift or mass effect.  No abnormal extra-axial 
fluid collection was noted.  No intracranial bleeding was 
seen.  The ventricles, sulci, and cisterns were normal in 
size.  The brain parenchyma appeared unremarkable.  There was 
no evidence of acute cortical based infarction.  Paranasal 
sinuses were normally aerated.  The impression was that of 
normal brain scan.  

A September 2002 VA outpatient treatment report noted that 
the veteran presented with a six-day history of severe 
frontal headache that came down to her eyes accompanied by 
photophobia, nausea and occasional vomiting.  She had been 
taking Fioricet at above the recommended dosage.  She denied 
having fevers, rash or a stiff neck.  The veteran reported 
that her episodes of migraine had recently become longer and 
more frequent to the point that she lived with her migraines 
most of the month.  

An October 2002 VA outpatient report notes that the veteran 
had another episode of migraine starting 6 days ago.  The 
headache was bifrontal, associated with nausea, light and 
sound intolerance.  No vision changes were noted, but she 
occasionally had tunnel vision.  The veteran had tried 
Butalbital without improvement.  The headaches had become 
more frequent.  Demerol had worked in the past, and Fioricet 
worked occasionally.  She denied neurological changes, but 
did have some dysequilibrium with the headaches.  

The examiner noted that naratriptan, amitriptan, 
zolmitriptan, Excedrin, ergots, and lidocaine nasal spray all 
failed in the past.  On examination, the veteran was wearing 
dark sunglasses and in moderate distress from the pain.

The veteran was afforded a VA examination in June 2002.  The 
veteran reported that her headaches occurred about 8 times a 
month and lasted about 2 to 3 days.  There were located 
pretty much all over her head.  It was a sharp pain most of 
the time, sometimes dull when it throbbed.  It was aggravated 
by light and she stated it was relieved by taking Fioricet 
sometimes.  Other times, she had to lie down in a cool, dark 
room.  

It was noted that she saw a neurologist regularly for her 
headaches.  The veteran reported that her headaches had 
worsened in that they were more frequent.  The veteran stated 
that she missed about five classes in the past semester 
because of headaches.  She stated that she could drive if she 
had to with the headache, but that she had previously had a 
car accident while she was driving with a headache.  

On neurological examination, the veteran's station and gait 
were within normal limits.  The veteran used both hands.  An 
examination of the cranial nerves was grossly within normal 
limits.  Trapezius and sternocleidomastoid strength was 
within normal limits.  Tongue was midline without deviation.  
Motor system did not reveal asymmetry, involuntary movements, 
weakness or atrophy.  Muscle tone was within normal limits.  
Deep tendon reflexes were symmetrical, normoactive.  Pain and 
sensory tracts were intact.  Coordination was intact to 
finger-to-nose testing.  

The diagnosis was that of migraine headaches.  The examiner 
opined that the veteran experienced several headaches per 
month, which on occasion were prostrating, but most of the 
time not.  She stated that she missed about 5 classes in one 
semester because of the headaches.  The veteran did not 
believe that the headaches generated severe dysfunction or 
incapacitation.  

A doctor at a VA Medical Center sent a letter to the RO in 
July 2002 noting that the veteran had been his patient for a 
year.  During that time, the doctor had been treating the 
veteran for migraine headaches that were severe and very 
physically debilitating.  The doctor noted that on the 
average, she had at least 4-5 severe attacks per month that 
left her bed ridden in darkness.  Her headaches were brought 
about by stress and other factors not easily elucidated.  

The doctor noted that the veteran had to be seen in the ER 4 
times in the last 6 months and was referred to the chronic 
pain specialist.  The visits to the ER necessitated the use 
of injectable narcotics to alleviate her pain.  Because of 
her attacks, she had to miss days of school and had to have 
help at home to take care of her children.  

The same doctor noted another visit to the ER in December 
2002.  In January 2003, the doctor indicated that the veteran 
had been seen at least 6 times in 2002 and 4 times in the 
last 4 months.  Her migraines had been so bad that the doctor 
made house calls to try to help her through the 
exacerbations.  She had also been seen at other facilities 
for the headaches.  

The doctor noted that the veteran had to miss at least 2 
weeks of classes during the year due to her migraines and had 
written her excuses for class on at least 4 different 
occasions due to her being unable to get out of bed form the 
migraine pain.  The doctor was surprised that she could go to 
school because her migraines were so disabling.  The doctor 
also added that the veteran was compliant with all of her 
medications and therapies, and came to all of her 
appointments.  

The VA outpatient records from November 2002 note two visits 
to the ER for treatment of migraine within two weeks of each 
other.  The veteran was treated with morphine for pain.  The 
veteran was distraught at how progressive her symptoms had 
become.  

Lay statements provided in February and March 2003 from the 
veteran's school professors noted that the veteran had missed 
several weeks of classes due to repeated migraine headaches 
and that her performance in those classes might have been 
better if she had not missed so many classes.  

In March 2003, the veteran reported that she had migraines 
about 14 days out of a month, and that they last from one day 
up to one week.  Additional outpatient treatment records show 
continued treatment for frequent migraines.  

The RO has evaluated the veteran's migraine headache 
disability under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2003).  

Under this Diagnostic Code, a 50 percent rating is assignable 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating is warranted with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  With characteristic prostrating attacks 
averaging one in two months over the last several months, a 
10 percent rating is warranted.  With less frequent attacks, 
a 0 percent rating is warranted.  38 C.F.R. §§ 4.124a, 
Diagnostic Code 8100 (2003).  

In this case, the RO found that the veteran's migraine 
headache disability got progressively worse since the 
effective date of the grant of service connection, such that 
a rating of 10 percent was warranted for the service-
connected migraines from the effective date of service 
connection, and that a 30 percent rating was warranted from 
September 24, 2002 and that a 50 percent rating was warranted 
from November 10, 2002.  

However, the Board finds, based on its review of the record 
in this case, that the assignment of a disability evaluation 
to 50 percent for the veteran's migraines is for application 
since the initial grant of service connection.  

Even though the record reflects that the veteran's headaches 
had become progressively more frequent, the severity of the 
headaches appears to have remained fairly constant.  The 
record shows that the veteran has tried several different 
medications for pain relief, but that most, if not all, were 
not effective.  

The veteran has always maintained that her headaches could 
last up to several days and were often associated with 
nausea, light sensitivity and photophobia.  The record shows 
consistent complaints and treatment for the headaches, 
including several trips to the ER for treatment of the pain.  
Treatment in the ER has, at times, consisted of morphine 
injections - ample evidence that the veteran suffers from 
"prostrating" attacks.  

The medical treatment and evaluation records dated since 
service show the veteran experiences the migraine headaches 
very frequently.  Indeed, the records show that the veteran 
has experienced them more than once per month since service.  
They also often were to a significant degree, "severe," to 
suggest they are completely prostrating and prolonged.  Thus, 
she is entitled to a 50 percent rating for this disability 
since the effective date of service connection, under Code 
8100.  This is the maximum possible rating under this 
Diagnostic Code.  

There is no objective medical indication, though, that this 
case presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards and thereby warrant assigning a 
rating higher than 50 percent on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2003).  

The governing norm in these types of special cases is a 
finding there has been marked interference with employment-
meaning beyond that contemplated by the assigned 50 percent 
rating or some indication that the disability has 
necessitated frequent periods of hospitalization sp as to 
have rendered impractical the application of the regular 
schedular standards.  

In the instant case, there has been no showing that the 
veteran's migraine headaches have caused marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned evaluation) or the need for frequent 
periods of hospitalization, or has otherwise rendered 
impracticable the application of the regular schedular 
standards.  The veteran is still able to attend school, work 
and care for her children.  

In light of the foregoing, the Board finds that the service-
connected migraine disability has been productive of very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability since the 
effective date of the grant of service connection, warranting 
a 50 percent rating.  



ORDER

An initial rating in excess of 20 percent for the service-
connected left metatarsal bunionectomy is denied.  

An initial rating in excess of 20 percent for the service-
connected right metatarsal bunionectomy is denied.  

An initial rating of 50 percent, but not more, for the 
service-connected migraine headaches is granted, subject to 
the regulations controlling the disbursement of VA monetary 
benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



